Citation Nr: 1511367	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  08-05 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a left leg disorder with pain and numbness, including as secondary to a low back disorder.

3.  Entitlement to service connection for gastritis with acid reflux, claimed as stomach condition.



REPRESENTATION

Veteran represented by:	Heather E. Vanhoose, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 2002 to June 2002 and January 2003 to December 2004, with additional service with the West Virginia National Guard and the reserves.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions dated September 2006 and August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified before a decision review officer (DRO) at a hearing in October 2008 and before the undersigned Veterans Law Judge at a hearing in August 2010.  Both transcripts are included in the claims file.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

These issues were previously before the Board in October 2010, and were remanded for further development.  Specifically, the Board requested records from the Veteran's National Guard service, updated VA treatment records, and relevant private treatment records be obtained.  The Board also requested the Veteran be provided with additional VA examinations regarding his claims for a stomach disorder and a back disorder.   The Board finds all of these requested actions were completed and the matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


Additionally, in the prior Board decision, the Board also referred the issue of entitlement to service connection for bilateral hearing loss to the AOJ for initial adjudication, however it does not appear any action has been taken regarding this matter.  Accordingly, the issue of entitlement to service connection for bilateral hearing loss is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed back disorder did not begin during, or was otherwise caused by, his active duty service.

2.  The Veteran does not have a current left leg disability which began during, or was otherwise caused by, his active duty service.

3.  The Veteran's currently diagnosed gastritis began during, and continued since, his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for a left leg disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for service connection for gastritis have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is seeking service connection for several conditions.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.

Each of the Veteran's claims will be addressed in turn below.







Back

The Veteran is seeking service connection for a back disorder.  Throughout the period on appeal, the Veteran has consistently asserted that his back pain began during service, in 2002, and has continued since then.  He described his pain onset gradually, with no specific injury.

Service treatment records have been carefully reviewed and considered, and do reflect the Veteran sought treatment for low back pain during service.  Specifically, in May 2002, during his first period of active duty service, the Veteran reported pain in his lower back.  The following month, he described his pain began gradually over the past month and a half, and was assessed with "MLBP," or mechanical low back pain.

In July 2002, shortly after his initial period of active service, the Veteran also sought private treatment from Dr. Cook regarding his back pain.  He described his pain began during his active duty training portion of his reserve service.  However, Dr. Cook also noted the Veteran currently worked stocking shelves and lifting boxes, and indicated his work seemed to be aggravating his back pain.

Dr. Cook noted that examination of the back did not reveal any specific area of tenderness.  He assessed the Veteran with low back pain.  The following month, the Veteran returned to Dr. Cook.  The physician found no pathology for the Veteran's reported pain, and described "this appears to be an odd, generalized pain more than a specific pain like we usually see." 

Therefore, although the Veteran reported experiencing back pain during his first period of active duty service, no pathology for his reports of pain was identified or diagnosed.  Therefore, no chronic disability was established.

In January 2003, the Veteran returned to active duty service.  Although during his hearing the Veteran testified he was placed on a limited profile for his back, no permanent profile was found in his service records.  Additionally, service treatment records do not reflect he sought any additional treatment for back pain during this second period of active duty service.  Instead, in November 2004, one month before his separation from active service, the Veteran completed a post-deployment health assessment.  Although he reported experiencing other symptoms, including headaches and chest pain, on this report, the Veteran specifically denied experiencing any back pain, providing probative contemporaneous evidence against his appeal.

Therefore, although the Veteran reported low back pain in 2002, his service treatment records, including his own statements, do not establish he developed a chronic back disorder during active duty service.

Post-service medical records reflect the Veteran continued to report experiencing pain in his low back.  For example, during his July 2006 VA examination the Veteran reported experiencing stiffness in his low back since active duty service in 2002, and demonstrated limited range of motion in his back.  However, the x-ray report reflected normal lumbar spine.  The examiner opined the medical records do not reflect any pathology for the Veteran's reported back pain, and specifically noted the pain the Veteran reported during physical exam was disproportional to the objective findings.  Therefore, although the Veteran continued to report experiencing back pain in the first few years after separation from active service, no pathology or diagnosis was identified.  Because pain alone is not a disability, the Board finds the evidence does not reflect the Veteran developed any back disability upon which benefits could be granted during, or shortly after, his separation from active duty service.

In June 2008, an x-ray showed minimal scoliosis, which the reviewing medical professional indicated was suggestive of mild stress changes.  An MRI in August showed "extremely small" central subligamentous disc at L5-S1, and was positive of minimal disk herniation at L5-S1.  Therefore, objective testing reflects the Veteran experienced pathology for his back pain for the first time during the period on appeal in the summer of 2008, or approximately four and a half years after his separation from active duty service.

The Veteran continued to seek medical treatment for his back condition, and was diagnosed with nerve root impingement syndrome and central disc protrusion.

In December 2008, the Veteran was provided with a VA examination.  He reported experiencing constant low back pain since 2002.  The examiner noted the Veteran's history of in-service treatment for back pain, but indicated the Veteran returned to active duty with no permanent profile.  The examiner then opined the Veteran's current back condition was not the result of his military service.  The examiner explained that although he was treated in service, no chronic diagnosis was made.  He continued that the Veteran's lack of significant continuity with care suggested his in-service visit to sick call for back pain was self-limited and not likely to produce lasting residuals. 

The Veteran continued to seek additional treatment after his VA examination.  In March 2010, private physician Dr. Patel considered surgery for the Veteran's disc herniation at L5-S1, but recommended the Veteran hold off as long as possible.  
 
In July 2013, the Veteran was provided with an additional VA examination.  The examiner reviewed the Veteran's complete claims file, as well as personally interviewed and examined the Veteran.  An MRI from October 2012 revealed central L5-S1 disc protrusion with possible small annular tear.  The examiner opined it was less likely than not that the Veteran's current low back disorder began during, or was otherwise caused by, his active duty service.  He explained that the Veteran had a single service treatment record from 2002 diagnosing him with mechanical low back pain.  However, the examiner opined this was a common occurrence found in 86% of the adult population with no specific cause.  Additionally, in the Veteran's case his pain was not caused by any traumatic event in service, and no recurrent treatment was needed.  Because he provided a clear negative opinion with supporting rationale, the Board finds this examiner's report provides probative evidence against the Veteran's appeal.  



Based on the foregoing, the evidence does not establish the Veteran's current low back disability began during, or was otherwise caused by, his active duty service.  Throughout the period on appeal, the Veteran has reported experiencing pain in his back since 2002, during his initial period of active service.  However, in his November 2004 Health Assessment the Veteran himself denied experiencing any back pain, as discussed above.  Additionally, while the Veteran is competent to describe pain in his back, pain in and of itself is not a disability upon which benefits could be granted.  The post-service medical records do not reflect the Veteran had any low back disability, or other pathology for his low back pain, for several years after his separation from active duty service.  Additionally, the two different VA examiners opined his current back disorder was not related to his active duty service, and the claims file does not include any medical opinion to the contrary.  Therefore, the elements of service connection have not been met, and the Veteran's appeal is denied.

Left Leg

The Veteran is also seeking entitlement to service connection for a left leg disability, including as due to his back disability.  During his hearing the Veteran reported he developed left leg pain at the same time as his back pain, in approximately 2002.  

However, on the June 2002 service treatment records, when the Veteran reported experiencing back pain, the medical professional specifically indicated he had no lower extremity numbness, pain, or weakness.  

As discussed above, between his two periods of active service, the Veteran sought private treatment with Dr. Cook in July 2002.  At that time, the Veteran reported experiencing pain in his lower back that radiated down into his left leg.  Dr. Cook diagnosed lower back pain with some apparent radiation into the left leg.



The Veteran then rejoined active duty service in January 2003.  He did not seek any treatment for, or make any complaint of, any left leg pain during his second period of active duty.  Additionally, on his November 2004 post-deployment health assessment the Veteran specifically denied experiencing any numbness or tingling of his hands or feet.  Therefore, although the Veteran reported leg pain in the summer of 2002, his service treatment records, including his own contemporaneous statements, do not reflect he developed any chronic left leg pain disorder during his periods of active duty service.

The Veteran continued to seek medical treatment for his left leg pain after his separation from active service.  For example, in March 2010 he sought private treatment for pain and numbness radiating into his left leg.  Dr. Patel opined the Veteran likely had lumbar radiculitis, peripheral neuropathy, or neuropathy, and recommended an EMG to make this determination.  The EMG was conducted in May 2010, but was normal without any evidence of lumbosacral radiculopathy.  Dr. Vaught, the reviewing physician, stated "I am at a loss to explain his current symptoms."  Later Dr. Patel and Dr. Ranson both reviewed the results of the EMG and agreed the study was normal, with no evidence of radiculopathy.  During his July 2013 VA examination, the examiner opined the Veteran did not have radiculopathy, or any other neurological impairment associated with his back.

Therefore, although he has reported experiencing pain, the evidence does not establish the Veteran is currently diagnosed with any left leg chronic disability.  Because there is no disability upon which benefits could be granted, entitlement to service connection has not been met.  The Veteran's appeal is therefore denied.

Gastritis

Finally, the Veteran is also seeking service connection for gastritis.  During his hearing, the Veteran reported he experienced gastritis and acid reflux problems beginning in early 2005.  He described these symptoms started as taste of metal in his mouth, chest pain, and burning in his throat.  He reported these symptoms during active duty service, but was instructed to follow up with the VA when he returned home.  The Veteran reported he sought medical treatment shortly after returning home, and was diagnosed with gastritis following an upper GI.

On his November 2004 post-deployment health assessment, the Veteran reported he experienced diarrhea during his deployment, and experienced chest pain or pressure both during his deployment and currently.  He specifically indicated that acid reflux disease was a concern.  The reviewing medical professional indicated the Veteran's chest pain associated with acid reflux resolved easily with Prilosec over the counter medication, and advised the Veteran to follow up with his home duty station regarding acid reflux disease.  Therefore, the Veteran's service treatment records support his consistent assertion of in-service occurrence of gastric symptoms.

In January 2005, the month after his separation from active service, the Veteran did seek medical treatment for his symptoms of acid reflux, including heartburn and chest pain.  An upper GI was performed which was normal, with no evidence of gastric ulceration or ulcerative disease.  However, the veteran was diagnosed with acute gastritis.  The following month, his gastritis was noted to be resolving with PPI, proton-pump inhibitor medication.

In July 2013, the Veteran was provided with a VA examination.  The examiner opined that the Veteran's gastritis with acid reflux was less likely than not caused by his active duty service.  The examiner explained that the Veteran did not seek any treatment for chronic digestive issues and the upper GI revealed no evidence of reflux.  However, the Veteran did report experiencing recurrent digestive issues, including chest pain, on his medical health assessment shortly before his separation from active duty service.  Additionally, although his GI was normal, the examiner indicated the Veteran was diagnosed with gastritis since early 2005 and required continuous medication to treat his condition.

Based on the foregoing, the Veteran reported symptoms of gastric complaints during his active duty service.  Weeks after separation from service, he sought medical treatment for these same symptoms.  Although his January 2005 upper GI was negative, subsequent medical records, including the July 2013 examiner's report, reflect he is currently diagnosed with gastritis which requires continuous medication to control.  Therefore, affording all benefit of the doubt to the Veteran, the Board finds the elements of service connection have been met and the appeal is granted.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by letters dated in January and June of 2006, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The June 2006 letter also informed the Veteran how disability ratings and effective dates were established prior to initial RO adjudication.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  

In August 2010, the Veteran was provided with a hearing before the undersigned Veterans Law Judge (VLJ).  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by his private attorney, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities, specifically regarding any nexus to active duty service.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and specifically inquired as to outstanding medical records.  All such identified records were obtained and associated with the claims file in the prior remand, and no additional outstanding records have been identified.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  In several written statements the Veteran alleged his examinations were inadequate because the examiner did not spend much time with him and merely asked him questions.  The Board has carefully reviewed the examiners' reports, and finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claims.  The examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  Therefore, the Board finds the Veteran's VA examinations were adequate. 



As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a left leg disability is denied.

Entitlement to service connection for gastritis is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


